               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON


UNITED STATES OF AMERICA

v.                               CRIMINAL NO.    2:20-cr-00054

NEDELTCHO VLADIMIROV


                       NOTICE OF DISMISSAL

     Pursuant to Rule 48(a) of the Federal Rules of Criminal

Procedure, the United States, by leave of Court endorsed hereon,

hereby dismisses without prejudice Count Five of the Superseding

Indictment filed herein in Criminal No. 2:20-cr-00054.



                              Respectfully submitted,

                              LISA G. JOHNSTON
                              Acting United States Attorney

                              /s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              West Virginia Bar No. 13734
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Email:Andrew.tessman@usdoj.gov
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing document has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this the 18th day of July,

2021, to:


     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     1219 Virginia Street, East, Suite 100
     Charleston, WV 25301
     E-mail: tlafon@cdlwv.com


                                   /s/Andrew J. Tessman
